                                                                                                       E-FILED
                                                                  Tuesday, 03 December, 2019 10:01:23 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )              Case No. 09-10023
                                              )
TEREESE M. BRANSCUMB,                         )
                                              )
               Defendant.                     )

                                             ORDER

       This matter is now before the Court on the Report and Recommendation entered by

Magistrate Judge Jonathan E. Hawley. (ECF No. 53). On November 6, 2019, Judge Hawley held

a hearing on Defendant’s Motion for Early Termination of Supervised Release (ECF No. 47) and

the government’s Petition to Modify Conditions of Supervised Release (ECF No. 49). On

November 12, 2019, Judge Hawley entered a Report and Recommendation. More than 14 days

have elapsed since the Report and Recommendation was filed and no objections have been made.

Fed. R. Crim. P. 59(b)(2). As a result, any such objections have been waived. Id.

       The relevant procedural history was outlined in the comprehensive Report and

Recommendation. (ECF No. 53, pp. 1-3). Regarding termination of supervised release, Judge

Hawley found Defendant met two of the three factors which allow a Court to exercise discretion

to terminate supervised release early; Defendant served at least one year of supervision, and the

government was given notice and an opportunity to be heard. 18 U.S.C. § 3583(e)(1). Judge

Hawley concluded Defendant failed to establish that termination was in the interest of justice based

on the pertinent § 3553(a) factors and his conduct. 18 U.S.C. § 3583(1). Defendant has had

repeated problems on supervised release since February 2015 and tested positive for marijuana as
recently as October 18, 2020. Therefore, Judge Hawley recommended that Defendant’s Motion

for Early Termination of Supervised Release be denied.

       Judge Hawley also addressed the government’s request to modify Defendant’s conditions

of supervised release to require him to complete a cognitive based therapy program and 60 days

of home confinement due to his possession and use of marijuana. Judge Hawley noted that the

Court previously modified Defendant’s conditions with nearly identical terms, and after making

those modifications, the Court revoked Defendant’s supervision for possession and use of

marijuana. Judge Hawley concluded that it would make little sense to modify his conditions in the

same way again and expect a different result. Accordingly, Judge Hawley recommended that the

government’s Petition to Modify Conditions of Supervised Release be denied.

       This Court concurs with Judge Hawley and adopts the Report and Recommendation [53]

in its entirety. Defendant’s Motion for Early Termination of Supervised Release [47] and the

Petition to Modify Conditions of Supervised Release [49] are both DENIED.



       Entered this 3rd day of December, 2019.

                                                    s/ Michael M. Mihm

                                                    Michael M. Mihm
                                                    United States District Judge
